DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 6/20/2022 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11 and 13-24 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claim 1-22 of Co-Pending US Application 16/856,647.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant Application 15/409,454
Co-Pending US Application 16/856,647
Interpretation/Differences
1. A method, performed by a user equipment (UE), comprising: 

entering a connected state with a wireless network by the UE that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features; 

engaging in a positioning session with a location server, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session, wherein engaging in the positioning session with the location server comprises transmitting an indication to the location server or to the wireless network that the UE will defer performing location measurements for the positioning session until the UE is not in the connected state; 

receiving a request for location measurements from the location server for the positioning session; 

deferring performing the location measurements until the UE is not in the connected state with the wireless network; 

entering an idle state wherein the UE is not connected with the wireless network; 

obtaining the location measurements while in the idle state; 

re-entering the connected state with the wireless network; and 

providing the location measurements to the location server.
1. A method, performed by a user equipment (UE), comprising: 
entering a connected state with a wireless network by the UE; 
transmitting a positioning session message, wherein the positioning session message comprises an indication that the UE will defer performing location measurements for a positioning session until the UE is in an idle state; 
receiving a request for the location measurements for the positioning session; 
entering the idle state wherein the UE is not connected with the wireless network; 
obtaining the location measurements while in the idle state; 
entering the connected state with the wireless network; and 
providing the location measurements to a location server
As can be seen from the side-by-side comparison, Co-Pending US Application 16/856,647 has every feature/limitation that the present application does with slight word changes with the exception of the bolded, italicized, and underlined feature in the present application.  


Please refer below for details
2. The method of claim 1, wherein engaging in the positioning session with the location server by the UE comprises receiving a message to initiate the positioning session from the location server.
2. The method of claim 1, further comprising receiving a message to initiate the positioning session.

3. The method of claim 1, wherein engaging in the positioning session with the location server by the UE comprises transmitting a message to initiate the positioning session to the wireless network or to the location server.
3. The method of claim 1, further comprising transmitting a message to initiate the positioning session.

5. The method of claim 1, wherein the indication comprises an indication for one or more position methods for which the UE needs to perform location measurements while in the idle state.
4. The method of claim 1, wherein the indication comprises one or more position methods for which the UE needs to perform the location measurements while in the idle state.

6. The method of claim 5, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.
5. The method of claim 4, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.

7. The method of claim 1, wherein deferring performing the location measurements until the UE is not in the connected state comprises waiting for a release or suspension of a signaling connection to the wireless network.
6. The method of claim 1, further comprising waiting for a release or suspension of a signaling connection to the wireless network so that the UE is in the idle state before obtaining the location measurements.

8. The method of claim 1, wherein deferring performing the location measurements until the UE is not in the connected state comprises releasing a signaling connection to the wireless network.
7. The method of claim 1, further comprising releasing a signaling connection to the wireless network so that the UE is in the idle state before obtaining the location measurements.

9. A user equipment (UE) that uses Narrowband Internet of Things (NB- IoT) radio access or Cellular Internet of Things (CIoT) features, the UE comprising: 

a wireless transceiver configured to wirelessly communicate with a wireless network; and 

at least one processor configured to enter a connected state with the wireless network with the wireless transceiver, engage in a positioning session with a location server, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session, wherein the at least one processor is configured to engage in the positioning session with the location server by being configured to cause the wireless transceiver to transmit an indication to the location server or to the wireless network that the UE will defer performing location measurements for the positioning session until the UE is not in the connected state, receive with the wireless transceiver a request for location measurements from the location server for the positioning session, defer performing the location measurements until the UE is not in the connected state with the wireless network, enter an idle state wherein the UE is not connected with the wireless network, obtain the location measurements while in the idle state, re-enter the connected state with the wireless network, and provide the location measurements to the location server.
8. A user equipment (UE), the UE comprising: 

a wireless transceiver configured to wirelessly communicate with a wireless network; and 

at least one processor configured to enter a connected state with the wireless network with the wireless transceiver, transmit a positioning session message, wherein the positioning session message comprises an indication that the UE will defer performing location measurements for a positioning session until the UE is in an idle state, receive with the wireless transceiver a request for the location measurements for the positioning session, enter the idle state wherein the UE is not connected with the wireless network, obtain the location measurements while in the idle state, enter the connected state with the wireless network, and provide the location measurements to a location server.
As can be seen from the side-by-side comparison, Co-Pending US Application 16/856,647 has every feature/limitation that the present application does with slight word changes with the exception of the bolded, italicized, and underlined feature in the present application.  


Please refer below for details
10. The UE of claim 9, wherein the at least one processor is configured to engage in the positioning session with the location server by being configured to receive a message to initiate the positioning session from the location server.
9. The UE of claim 8, wherein the at least one processor is further configured to receive a message to initiate the positioning session.

11. The UE of claim 9, wherein the at least one processor is configured to engage in the positioning session with the location server by being configured to cause the wireless transceiver to transmit a message to the wireless network or to the location server to initiate the positioning session.
10. The UE of claim 8, wherein the at least one processor is further configured to cause the wireless transceiver to transmit a message to initiate the positioning session.

13. The UE of claim 9, wherein the indication comprises an indication for one or more position methods for which the UE needs to perform location measurements while in the idle state.
11. The UE of claim 8, wherein the indication comprises one or more position methods for which the UE needs to perform the location measurements while in the idle state.

14. The UE of claim 13, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.
12. The UE of claim 11, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.

15. The UE of claim 9, wherein the at least one processor is configured to defer performing the location measurements until the UE is not in the connected state by being configured to wait for a release or suspension of a signaling connection to the wireless network.
13. The UE of claim 8, wherein the at least one processor is further configured to wait for a release or suspension of a signaling connection to the wireless network so that the UE is in the idle state before obtaining the location measurements.

16. The UE of claim 9, wherein the at least one processor is configured to defer performing the location measurements until the UE is not in the connected state by being configured to release a signaling connection to the wireless network.
14. The UE of claim 8, wherein the at least one processor is further configured to release a signaling connection to the wireless network so that the UE is in the idle state before obtaining the location measurements.

17. A method comprising: 

engaging in a positioning session with a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access a wireless network, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session; 

receiving an indication that the UE will defer performing location measurements for the positioning session until the UE is not in a connected state with the wireless network; 

sending a request for location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received; 

receiving the requested location measurements from the UE prior to expiration of the increased maximum response time; and 

determining a location for the UE based on the received location measurements.
15. A method comprising: 
receiving a positioning session message from a user equipment (UE), the positioning session message comprising an indication that the UE will defer performing location measurements for a positioning session until the UE is in an idle state; 
sending a request for the location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received; 
receiving the requested location measurements from the UE prior to expiration of the increased maximum response time; and 
determining a location for the UE based on the received location measurements.
As can be seen from the side-by-side comparison, Co-Pending US Application 16/856,647 has every feature/limitation that the present application does with slight word changes with the exception of the bolded, italicized, and underlined feature in the present application.  


Please refer below for details
18. The method of claim 17, wherein engaging in the positioning session with the UE comprises sending a message to the UE to initiate the positioning session.
16. The method of claim 15, further comprising sending a message to the UE to initiate the positioning session.

19. The method of claim 17, wherein engaging in the positioning session with the UE comprises receiving a message sent by the UE or sent by an entity in the wireless network to initiate the positioning session.
17. The method of claim 15, further comprising wherein engaging in the positioning session with the UE further comprises receiving a message sent by the UE or sent by an entity in the wireless network to initiate the positioning session.

20. The method of claim 17, wherein the indication comprises an indication for one or more position methods for which the UE needs to perform location measurements while in an idle state, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.
18. The method of claim 15, wherein the indication comprises one or more position methods for which the UE needs to perform the location measurements while in the idle state, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) Page 4 of 7Attorney Docket No. 164905U1C1 Patent Application No. 16/856,647 or a LPP Extensions (LPPe) protocol.

21. An apparatus comprising: 

an external interface configured to communicate with a wireless network; and at least one processor configured to engage in a positioning session with a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access the wireless network, wherein the positioning session is a Control Plane (CP) location session or a User Plane Location (SUPL) User Plane (UP) location session, receive an indication that the UE will defer performing location measurements for the positioning session until the UE is not in a connected state with the wireless network, cause the external interface to send a request for location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received, receive the requested location measurements from the UE prior to expiration of the increased maximum response time, and determine a location for the UE based on the received location measurements.
19. An apparatus comprising: 
an external interface configured to communicate with a wireless network; and 
at least one processor configured to receive a positioning session message for a positioning session with a user equipment (UE), the positioning session message comprising an indication that the UE will defer performing location measurements for the positioning session until the UE is in an idle state, cause the external interface to send a request for the location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received, receive the requested location measurements from the UE prior to expiration of the increased maximum response time, and determine a location for the UE based on the received location measurements.

22. The apparatus of claim 21, wherein the at least one processor is configured to engage in the positioning session with the UE by being configured to cause the external interface to send a message to the UE to initiate the positioning session.
20. The apparatus of claim 19, wherein the at least one processor is further configured to cause the external interface to send a message to the UE to initiate the positioning session.

23. The apparatus of claim 21, wherein the at least one processor is configured to engage in the positioning session with the UE by being configured to receive a message sent by the UE or sent by an entity in the wireless network to initiate the positioning session.
21. The apparatus of claim 19, wherein the at least one processor is further configured to receive a message sent by the UE or sent by an entity in the wireless network to initiate the positioning session.

24. The apparatus of claim 21, wherein the indication comprises an indication for one or more position methods for which the UE needs to perform location measurements while in an idle state, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.
22. The apparatus of claim 19, wherein the indication comprises one or more position methods for which the UE needs to perform the location measurements while in an idle state, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol.



As shown in table above, the Co-Pending US Application 16/856,647 covers all the claimed limitations of pending application such that one of ordinary skill in the art would recognize that the pending application and issued patent are not patentably distinct from each other.  Instant application discloses the UE that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features; and engaging in a positioning session with a location server, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session.  In an analogous art, Siomina et al. (US 2012/0314604 A1) teaches engaging in a positioning session with a location server, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session (Paragraphs 0040 and 0060; by means of the LPPa protocol, RSRP and RSRQ measurements may also be requested by Evolved Serving Mobile Location Centre (E-SMLC) from eNodeB in E-CID Measurement Initiation Request.  LPPa protocol is disclosed by 3GPP control plane location session).  In addition, Wong et al. (US 2019/0182794 A1) teaches the UE that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features (Paragraphs 0003 and 0094, NB-IoT type devices communicating in wireless communication and Figure 6 Paragraph 0051; the UE may be in a RRC idle mode or RRC suspended mode during the measurement procedure).  Therefore, it would have beenobvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Siomina and Wong it would preserve battery consumption in NB-IoT devices.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-30 are allowed if overcome the above stated provisional obviousness type double patenting rejection.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to an electronic device and a method in a wireless communication system to support location services for a user equipment that is using Narrowband Internet of Things radio access or Cellular Internet of Things features to access a wireless network.
The prior arts of record, Siomina, Wong, Ge, Palanisamy, Fischer, Ianev, Edge, Jiang, and IDS filed on 11/9/2021, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
engaging in a positioning session with a location server, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session, wherein engaging in the positioning session with the location server comprises transmitting an indication to the location server or to the wireless network that the UE will defer performing location measurements for the positioning session until the UE is not in the connected state; receiving a request for the location measurements from the location server for the positioning session; deferring performing the location measurements until the UE is not in the connected state with the wireless network; entering an idle state wherein the UE is not connected with the wireless network; obtaining the location measurements while in the idle state; and re-entering the connected state with the wireless network, as disclosed in independent claims 1 and 9;
receiving an indication that the UE will defer performing location measurements for the positioning session until the UE is not in a connected state with the wireless network; sending a request for the location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received; receiving the requested location measurements from the UE prior to expiration of the increased maximum response time; and determining a location for the UE based on the received location measurements, as disclosed in independent claims 17 and 21;
receiving a mobile terminated location request from a wireless network by the UE while the UE is in a connected state with the wireless network, the mobile terminated location request comprising a trigger evaluation interval, a periodic maximum reporting interval trigger, and one or more location triggers; evaluating the one or more location triggers at the trigger evaluation interval to detect a trigger condition while the UE is not in the connected state; re-entering the connected state with the wireless network when the trigger condition is detected or when the periodic maximum reporting interval trigger occurs; and initiating or re-initiating a location session with the wireless network after re-entering the connected state, wherein the location session is a Control Plane (CP) location session or a User Plane (UP) location session, as disclosed in independent claims 25 and 28.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 9, 17, 21, 25 and 28 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 3/9/2020.
Claims are 2, 3, 5-8, 10, 11, 13-16, 18-20, 22-24, 26, 27, 29 and 30 are allowed by the virtue of their dependency from allowed independent claims 1, 9, 17, 21, 25 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./           Examiner, Art Unit 2647  


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647